Orders modified by granting motion to strike out the fourth and fifth separate defenses as wholly insufficient and to strike out the first separate and complete defense on the ground that it is good only as a partial defense, relating only to the money *681damages sought, based upon the stipulated liquidated damages of the agreement, and as so modified affirmed, with ten dollars costs and disbursements to the appellant, with leave to the defendant to serve an amended answer within twenty days from service of order upon payment of said costs. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.